DETAILED ACTION
This action is in response to the application filed on 6/16/2021. 
Claims 1-20 are pending.

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 6/16/2021 has been considered by the examiner (see attached PTO-1449).
	
		
Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to image decoding which performs dequantizing a quantized transform coefficients, derives modified transform coefficients based on matrix operation of a transform kernel matrix in a transform set related to the transform index and a transform coefficient list corresponding to a size of dequantized transform coefficients, clipping the modified transform coefficients to values within a predetermined range deriving residual samples for the target block based on an inverse primary transform for clipped modified transform coefficients. An image encoding scheme is similarly claimed.

Prior art was found for the claims as follows:

- Salehifar et al. (US20210084314A1)


- Lee et al.  (US 11070806)
Lee discloses image encoding in which transform group is determined on the basis of a prediction mode of a current block, parsing a transform combination index from a video signal in which the transform combination index indicates anyone of a plurality of transform combinations in the transform group, deriving a transform combination corresponding to the transform combination index, performing inverse transform on the current block on the basis of the transform combination and restoring the video signal by using inverse transformed current block.
The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1, 7 and 12, image decoding which performs dequantizing a quantized transform coefficients, derives modified transform coefficients based on matrix operation of a transform kernel matrix in a transform set related to the transform index and a transform coefficient list corresponding to a size of dequantized transform coefficients, clipping the modified transform coefficients to values within a predetermined range deriving residual samples for the target block based on an inverse primary transform for clipped modified transform coefficients. An image encoding scheme is similarly claimed.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.



Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/JAE N NOH/

Primary Examiner
Art Unit 2481